Citation Nr: 0720397	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
fibromyalgia, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In December 2005, this matter was remanded to the RO for 
additional development, which has been accomplished.

It is noted that in August 2003, a hearing was held before a 
Veterans Law Judge, who is no longer with the Board. The 
veteran was notified of this and provided with the 
opportunity to have a hearing before another Veterans Law 
Judge, which she declined.

FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
fibromyalgia.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
fibromyalgia, so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for increased disability rating for 
fibromyalgia on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

The veteran is currently assigned a 40 percent disability 
rating for her service-connected fibromyalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2006). 

502
5
Fibromyalgia (fibrositis, primary fibromyalgia syndrome)

With widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like 
symptoms:

That are constant, or nearly so, and refractory to 
therapy
40

That are episodic, with exacerbations often 
precipitated by environmental or emotional stress or 
by overexertion, but that are present more than one-
third of the time
20

That require continuous medication for control
10
Note: Widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2006)

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-established 
diagnosis
20
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006)

The record reflects that the maximum schedular evaluation 
under Diagnostic Code 5025 has been assigned throughout the 
relevant time frame, beginning with the date of VA's receipt 
of the veteran's claim for increase, March 13, 2001.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered other potentially applicable 
diagnostic codes.  Fibromyalgia is a systemic musculoskeletal 
disease.  The only other diagnostic code addressing a 
systemic disease that could afford a higher rating is 
Diagnostic Code 5002, Rheumatoid Arthritis, in the active 
stage.  However, given the fact that the veteran is employed 
and not bedridden, her fibromyalgia is 100 percent disabling, 
as it is not shown to include constitutional manifestations 
associated with active joint involvement, which is totally 
incapacitating.  Nor do her symptoms meet the requirement for 
a 60 percent rating, as she does not have weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Hence, she does 
not meet the requirements for a higher schedular rating. 

Further, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because the maximum schedular disability evaluation of 40 
percent had been granted for fibromyalgia, DeLuca 
considerations are inapplicable to this issue.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

Extraschedular consideration

Effectively, the only way in which a disability in excess of 
the currently assigned 40 percent may be considered is 
through the application of the extraschedular rating 
provision.  In the February 2007 supplemental statement of 
the case, the RO considered the matter of referral of this 
issue for consideration of an extraschedular rating.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
her representative.  In December 2005, the Board remanded the 
issue of whether the veteran was entitled to consideration of 
an extraschedular evaluation of her service-connected 
fibromyalgia disability.  38 C.F.R. § 3.321.  Pursuant to the 
Board's order, the RO sent the veteran a duty to assist 
letter dated in March 2006 in which the RO requested that she 
provide specific information and evidence as to the effects 
of her disability on her employment, to include amount of 
time missed from work since February 2001. The RO indicated 
that because she is a VA employee, she should have an 
automated leave record that she can access and submit.  The 
veteran was asked to submit supporting documentation 
substantiating marked interference with employment, to 
include any personnel actions taken to accommodate her 
disabilities.  In response, the veteran indicated that she 
had no other evidence to submit to VA in order to 
substantiate her claim.  

Based on a review of the record, there is no evidence that 
the veteran has required frequent hospitalizations for her 
fibromyalgia.  There is evidence of VA outpatient neurology, 
psychiatry, and physical therapy for cervical and back pain 
dated from August 2000 to June 2004.  However, it does not 
appear from the record that she has been hospitalized at all 
for her fibromyalgia.  

VA medical examinations of record include an October 2001 
fibromyalgia examination.  Report of this examination 
indicates that the veteran worked 40 hours per week at an RO.  
In the past six months, she had missed work three or four 
days a month due to health problems.  

The report of a June 2004 neurological VA examination 
indicates that the veteran was being evaluated for headaches.  
Neurological examination was unremarkable. The examiner 
indicated that the likely cause of the veteran's headache was 
pseudotumor cerebri rather than fibromyalgia, but indicated 
that a lumbar puncture may be necessary to make a definitive 
diagnosis.  The pertinent diagnosis was diffuse spinal 
discomfort; assessment of baseline history of fibromyalgia 
per rheumatology service; the veteran did not appear to have 
a neurological dysfunction in association with the problem.

The report of a June 2004 VA spine examination indicates that 
the veteran's chief complaints were headaches and upper and 
lower back pain which radiated to both lower extremities.  
She worked at an RO as a computer and telephone clerk.  She 
reported lost time from work of approximately 40 days during 
the past 12 months, though at no time did the work loss occur 
during 12 consecutive days.  She had increased symptoms with 
prolonged sitting and standing.  She could walk unaided but 
she could not walk for more than one half block without 
stopping.  She stated that her pain flared up approximately 
two times each week and lasted for approximately two hours.  

The examiner noted the following in the opinion: the veteran 
complained of pain during the entire spinal examination.  
However, there was no consistent visible manifestation of 
pain.  There was no atrophy and none could be attributed to 
the thoracolumbar strain or fibromyalgia.  There was no 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the 
fibromyalgia or thoracolumbar strain.  The veteran's 
depressive disorder and morbid obesity affected her 
functional capacity but were not impacted by the back strain 
or fibromyalgia.  The opinion was based on the history 
obtained, inconsistent and non-physiologic and anatomical 
physical findings on examination, and normal X-ray findings.

In the report of an April 2005 VA spine examination, the 
veteran reported having back pain since separation from 
service.  During the prior 12 months, she had missed 
approximately 60 days of work secondary to back pain.  She 
was unable to separate her back pain from her other symptoms 
of fibromyalgia.  Her back pain went from her cervical spine 
all the way down the length of her spine.  It radiated down 
her right leg; however, on examination, she stated that it 
radiated down her left leg.  Occasionally, the pain caused 
her to not be able to stand and walk.  That happened about 
one to two times a week.  When she had a flare-up, she 
usually missed two to three days of work at a time.

The veteran's fibromyalgia is manifested by fatigue and sleep 
disturbance, stiffness and paresthesias in her hands, feet, 
and back.  She had headaches, irritable bowel symptoms, and 
depression.  She denied Raynaud-like symptoms.  She had 
widespread pain in both the right and left sides of the body, 
as well as her hands,  feet, and spine.  Sitting still was 
what mostly exacerbated her back symptoms.  She had 5/5 
strength and there was no evidence of atrophy.  She was 
tender to palpation all down the spine with no palpable 
spasm.  The back revealed very poor lumbar musculature in 
general.  The examiner stated that no spasm was palpable 
secondary to her bilateral poor muscular development in the 
back.  She had multiple tender and trigger points.  In fact, 
everywhere she was touched, she stated that she was tender.  
X-rays of the cervical, thoracic and lumbar spine were all 
normal.

The examiner opined that the fibromyalgia seemed to be 
affecting the veteran's back, in that it was the etiology of 
her back pain.  The examiner indicated that it was difficult 
to assess how the depression and sleep disorder further 
affected her functional impairment.  The functional 
impairment created by the depression and sleep disorder and 
obesity were difficult to dissociate with her fibromyalgia 
and the resultant back pain.

During an April 2005 neurological examination, the veteran 
reported having pain mainly throughout the spine.  She 
described neck pain, middle back pain, lower back pain, as 
well as pain in her shoulders, arms, and legs, as well as 
headaches.  Her pain was present at all times, becoming worse 
with movement.  She could not sit for long periods of time as 
it made her back pain worse.  Due to her pain, she missed two 
or three days a week from work on a regular basis.  

In summary, the examiner indicated that the veteran more than 
met all clinical criteria for fibromyalgia.  The examiner 
opined that the veteran had moderate to severe fibromyalgia.  
The examiner noted that her fibromyalgia was a major cause of 
her impairment and she was in constant pain and missed two or 
three days a week of work.

Based upon these findings, the Board granted a rating of 40 
percent for the veteran's fibromyalgia which was made 
effective by rating decision in December 2005.  

In the Board's view, there is not shown to be evidence of 
marked interference with employment due to the disability 
such as to trigger consideration of the extraschedular 
provisions.  The Board has taken into consideration the 
veteran's written statements and hearing testimony.  During 
the August 2003 travel board hearing, the veteran testified 
that she was in constant pain due to her fibromyalgia, from 
her shoulders into the lower back and knees.  She reported 
falling down and feeling fatigue.  She also reported being 
driven home by coworkers and using up her medical and annual 
leave due to her service-connected fibromyalgia and back 
disabilities.  The veteran testified that she missed up to 
four days of work due to her pain and medical problems.  
However, the veteran has other medical disorders and has not 
differentiated the time missed for fibromyalgia from her 
other medical problems.  She did not report any interference 
with her job performance, promotions, or pay increases due to 
her service-connected disabilities.  The veteran indicated 
that since she cannot work in the file unit, she works in the 
phone unit where she is not subjected to additional stress 
and physical pain.  Although the March 2006 letter to the 
veteran suggested that she submit a statement from her the VA 
human resources department where she works, confirming the 
amount of leave she had taken because of the fibromyalgia, 
she did not do so.  

Even setting aside the matter of the thoracolumbar strain 
which is service connected and separately rated and is not 
part of the service-connected fibromyalgia, there is nothing 
in the current evidence of record to indicate that 
fibromyalgia has caused impairment with employment over and 
above that contemplated in the assigned 40 percent schedular 
rating.  Indeed, it appears that the veteran is employed full 
time at VA, albeit with some limitations as to what she can 
do physically.  In this regard, she is adequately compensated 
for any disability via the currently assigned 40 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  Also, the Board notes 
that to the extent her fibromyalgia is related to her back 
pain, she is in receipt of a 10 percent rating for 
thoracolumbar muscle strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An increased disability rating for service-connected 
fibromyalgia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


